DETAILED ACTION
Prosecution History
	Claims 1-17 were originally filed.
	Claims 5-8, and 17 have since been cancelled.
	Claims 18-24 have since been newly added.
	Claims 1-3, 9-10, 14-15, 18 have since been amended.
	Claims 1-4, 9-16, and 18-24 are pending and allowed.

Allowable Subject Matter
Claims 1-4, 9-16 and 18-24 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Kim et al. US 9,540,004. 
Kim discloses a system and method for controlling the coasting of a vehicle. The system of Kim includes a clutch device as a means to connect and disconnect the transmission between the prime mover and the drive wheels on the vehicle to facilitate coasting in order to perform more efficient traveling of the vehicle. The system utilizes accelerator operation sensors and compares them to a threshold to determine whether to disconnect prime mover and perform a coasting operation. 
As to independent claims 1, 9, and 18, however, the prior art of record fails to teach or suggest the following claimed subject matter:
“estimating a likely speed behavior of a second vehicle ahead of the first vehicle based on a predicted path of the second vehicle; 
estimating at least one estimated coasting profile for the first vehicle over at least part of the first path and/or the predicted path, the at least one estimated coasting profile representing a predicted speed profile of the first vehicle while the first vehicle is coasting, the predicted speed profile of the first vehicle being over a time and/or distance from a starting point of the at least one estimated coasting profile”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas Ingram/Primary Examiner, Art Unit 3668